Case: 20-10309   Date Filed: 05/05/2020   Page: 1 of 4



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 20-10309
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:19-cv-00251-S-K



ROBERT W. JOHNSON,

                                                          Plaintiff-Appellant,

versus

KRISTI K. DUBOSE,
Chief U.S. District Judge,
BRADLEY MURRAY,
U.S. Magistrate Judge,
VICTORIA FIRE & CASUALTY COMPANY,
STATE OF ALABAMA,
NATIONWIDE INSURANCE: CAMBRIDGE INSURANCE GROUP LLC,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Southern District of Alabama
                     ________________________

                            (May 5, 2020)
                 Case: 20-10309       Date Filed: 05/05/2020       Page: 2 of 4



Before JORDAN, NEWSOM and TJOFLAT, Circuit Judges.

PER CURIAM:

       Robert Johnson, proceeding pro se, appeals the District Court’s dismissal

without prejudice of his civil rights complaint for failing to prosecute and failing to

comply with the Court’s order. On appeal, Johnson argues that the District Court

violated his due process rights by dismissing his complaint without holding a jury

trial or a hearing. We affirm the District Court’s order of dismissal.

       If the plaintiff fails to comply with a court order or fails to prosecute the

case, a defendant may move to dismiss the action. Fed. R. Civ. P. 41(b). A district

court may sua sponte dismiss a case under the authority of either Rule 41(b) or the

court’s inherent power to manage its docket. 1 Betty K Agencies, Ltd. v. M/V

MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005). We review a dismissal without

prejudice on these grounds for abuse of discretion. Gratton v. Great Am.

Commc’ns., 178 F.3d 1373, 1374 (11th Cir. 1999). “While dismissal is an

extraordinary remedy, dismissal upon disregard of an order, especially where the

litigant has been forewarned, generally is not an abuse of discretion.” Moon v.

Newsome, 863 F.2d 835, 837 (11th Cir. 1989).




       1
         Moreover, under Local Rule 41(c) in the Southern District of Alabama, the Court may
dismiss a civil case for failure to prosecute if it appears that the plaintiff is not diligently
prosecuting the action. S.D. Ala. Civ. R. 41(c).
                                                2
                Case: 20-10309       Date Filed: 05/05/2020      Page: 3 of 4



       Further, a dismissal without prejudice generally does not constitute an abuse

of discretion because the affected party may simply re-file. See, e.g., Dynes v.

Army Air Force Exch. Serv., 720 F.2d 1495, 1499 (11th Cir. 1983) (holding that

dismissal without prejudice under Rule 41(b) for failure to file a court-ordered

brief was not an abuse of discretion). Dismissals with prejudice, by contrast, are

“drastic remed[ies]” that should be used only when “a lesser sanction would not

better serve the interests of justice.” Justice v. United States, 6 F.3d 1474, 1482

n.15 (11th Cir. 1993) (internal quotations omitted).

       Here, the District Court did not abuse its discretion by dismissing Johnson’s

complaint without prejudice. Johnson’s complaint listed as defendants two judges

of the Southern District of Alabama, the state of Alabama, and two insurance

companies. Johnson claims that his civil rights were violated by the governmental

defendants when a previous lawsuit that he filed against the insurance company

defendants was dismissed. Due to deficiencies in his present complaint, including

failure to state a claim against any of the above defendants and failure to properly

allege subject matter jurisdiction, the Court ordered him to either amend his

complaint or file a notice of voluntary dismissal. 2 Johnson did not do so. Nor did

he show cause why his complaint should not be dismissed when ordered to do so



       2
        Indeed, the Magistrate Judge explicitly warned Johnson that failure to comply with the
order would result in a recommendation that his case be dismissed.
                                               3
               Case: 20-10309    Date Filed: 05/05/2020    Page: 4 of 4



by the Court, instead merely filing a list of “objections” and again requesting that

the Court hold a hearing on his case. It was not an abuse of discretion for the

Court to make good on its warning under the circumstances. Accordingly, we

affirm the District Court’s dismissal without prejudice of Johnson’s complaint.

      AFFIRMED.




                                          4